Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant’s filing 30 March 2021. Claims 1, 4, 5, 14, 20, 21, 24, 26, and 28 have been amended according to Applicant’s amendments. Claims 11, 15, and 27 have been cancelled. New claims 29, 30, and 31 have been added. Accordingly, claims 1-10, 12-14, 16-26, and 28-31 are presently pending and under consideration.

Response to Arguments
101 Rejection -
Applicant’s arguments, see remarks pages 9-10, filed 30 March 2021, with respect to the rejection of claims 1-3, 7, 13-25, 17-18, 21, 23-26 and 28 under 35 USC 101 have been fully considered and are persuasive in light of the amendments which include the practical application of determining whether there is a data error based on the recited calculations.  The rejection of claims 1-3, 7, 13-25, 17-18, 21, 23-26 and 28 under 35 USC 101 has been withdrawn. 
112 Rejection -
Applicant’s arguments, see remarks page 10, filed 30 March 2021, with respect to the rejection of claims 13 and 23 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 13 and 23 under 35 USC 112(a) has been withdrawn. 
102/103 Rejections –
Applicant’s arguments, see remarks pages 11 and 12, filed 30 March 2021, with respect to the rejection of claims 1, 4-12, 14, 16-19, 21-22, 24 and 26-28 under 35 USC 102(a) and claims 2, 3, 15, 20, and 25 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-12, 14, 16-19, 21-22, 24 and 26-28 under 35 USC 102(a) and claims 2, 3, 15, 20, and 25 under 35 USC 103 have been withdrawn. In particular, Applicant’s argument that Hung determines the read level 

Allowable Subject Matter
Claims 1-10, 12-14, 16-26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) Hung teaches a dynamically varied read level for performing multiple read operations to reduce bit errors such that errors can be handled by ECC, (2) Kim teaches the comparing of a number of fail bits of a charge distribution level with a threshold for determining programming success or failure, (3) Chen teaches the measurement of memory cell charge distributions to establish multiple levels of charge distributions, and (4) Yang teaches the comparison of a number of bits in tracking data versus a count of bits in the representation of the tracking data to adjust read voltages.
However, they do not anticipate nor render obvious the combination of: establishing at least four levels of charge distributions representing two bits per cell, recording a bit count number for a highest and lowest level of charge distributions within the set of memory cells and comparing a current bit count numbers of only the highest and lowest charge distributions with the recorded bit count numbers to determine whether cell degradation or data error has occurred as in independent claims 1, 14, 21, 24 and 26.
Claims 2-10, 12, 13, 16-20, 22, 23, 25, and 28-31 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137